Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Wade, J.), rendered August 13, 1997, convicting him *541of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence, and (2) a resentence of the same court imposed December 4, 1997, which modified the sentence imposed on the conviction of criminal possession of a weapon in the second degree from an indeterminate term of 7V2 to 15 years imprisonment to a determinate term of 7 years imprisonment.
Ordered that the judgment and the resentence are affirmed.
The court did not err in denying the defendant’s challenge of a prospective juror for cause. The record does not support a finding that the prospective juror possessed “a state of mind that [was] likely to preclude [her] from rendering an impartial verdict based upon evidence adduced at the trial” (CPL 270.20 [1] [b]), or that there was a substantial risk that she would be unable to discharge her responsibilities as a juror (see, People v Johnson, 94 NY2d 600).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Bracken, Acting P. J., Altman, Goldstein and McGinity, JJ., concur.